Citation Nr: 1439712	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  07-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Manila, Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In February 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.  App. 268, 271 (1998).

In October 2013, the RO issued a rating decision granting service connection for gastroesophageal reflux disease, which had previously been on appeal after being denied by the RO's March 2006 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

A right ankle disability has not been shown during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in January 2006 and February 2010 satisfied the duty to notify provisions, to include providing the information and evidence necessary to substantiate a claim of service connection on a direct and secondary basis.  The February 2010 letter, which was provided pursuant to the Board's February 2010 remand, notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in an October 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in August 2013 pursuant to the Board's February 2010 remand. The record does not reflect that this examination is inadequate for rating purposes.  The examiner considered the Veteran's history and complaints, as well as the physical examination, and provided an opinion as to whether the Veteran has a current right ankle disability, which is sufficient to decide the claim.


A Right Ankle Disability

The Veteran seeks service connection for a right ankle disability, which he has characterized as absent right ankle reflex.  He contends that this condition is related to one of his service-connected neurological and/or foot disabilities.  The Veteran's service-connected disabilities include lumbar and cervical spine disabilities with radiculopathy, hip arthritis, residuals of a right foot fracture (5th metatarsal), and bilateral pes planus.

To prevail, the evidence must show that a current ankle disability is related to service or proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

The Veteran's service treatment records document a fracture of the right 5th metatarsal in 1992.  As noted previously, he is already service connected for this disability.  A January 1998 service treatment record shows that the Veteran complained of a "clicking" in his right ankle.  On examination, there was full range of motion.  The assessment included chronic right ankle pain, which was "probably secondary old fracture of right 5th metatarsal."

Post-service treatment records show diminished right ankle reflexes, but no specific right ankle disability is identified.

A January 2006 VA foot examination report shows that the Veteran complained of foot and right ankle pain.  There was full range of motion in the right ankle, passively and on repetitive use, with slight pain and occasional clicks.  The impression included healed fracture, 5th metatarsal, right foot; bilateral pes planus and bilateral calcaneal spurs.  No diagnosis for a right ankle disability was provided at that time.

On August 2013 VA examination, the Veteran reported a clicking in his right ankle.  Physical examination revealed a clicking tendon in the right ankle, but that the right ankle was normal.  The examiner opined that the Veteran does not have a current ankle disability.  The examiner noted that medical records show multiple reports of ankle pain.  However, he emphasized that there is no evidence of an acceptable diagnosis and that the Veteran does not experience any disabling symptomatology other than pain.  

The Veteran is competent to report ankle pain and the absence of reflexes since service, which are within the realm of his personal experience.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a specific right ankle disability, possibly neurologic in nature, is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  A simpler disability, such as a broken bone could be identifiable, but a simple condition is not shown in this case.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose a specific complex ankle disability and his opinion in this regard is of little probative value.  

While medical records show diminished right ankle reflexes and pain, they do not indicate that diminished reflexes or pain constitute a disability.  Instead, the August 2013 VA examiner opined that the Veteran's right ankle symptomatology does not constitute a disability.  This opinion was made after a review of the Veteran's history and physical examination.  The opinion is persuasive as it finds support in the record and an explanation was provided.

Pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, symptoms without more do not constitute a current disability.  

Here, the record does not show the existence of a right ankle disability during the pendency of the appeal.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007) (holding that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim even though the claimed disability resolves prior to VA's adjudication of the claim).  Additionally, although there is some pre-claim evidence of a current disability in the form of the January 1998 service treatment record, this evidence is too remote from the time the claim was filed in December 2005 and additionally indicates right ankle pain rather than an identifiable disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

In the absence of proof of a current disability, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against a finding that the Veteran has a right ankle disability as well as against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


